*1074C. A. Fed. Cir. Certiorari granted limited to the following questions: “1. Whether a breach of contract claim accrues for purposes of 28 U. S. C. § 2501 when Congress enacts a statute alleged to abridge a contractual right to freedom from regulatory covenants upon prepayment of government mortgage loans. 2. Whether a Fifth Amendment takings claim accrues for purposes of 28 U. S. C. § 2501 when Congress enacts a statute alleged to abridge a contractual right to freedom from regulatory covenants upon prepayment of government mortgage loans.” Reported below: 240 F. 3d 1358 (first judgment); 7 Fed. Appx. 928 (second judgment).